DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holby Abern on 31 May 2022.

The application has been amended as follows: 
CLAIMS:
Claim 1 (currently amended):	An apparatus comprising:
a viewpoint determiner to determine a viewpoint location of a viewpoint corresponding to a viewing device, the viewpoint location being in a reference frame of a three-dimensional model;
a visible shard determiner to determine a visible shard set of the three-dimensional model based on the viewpoint location, wherein the visible shard determiner utilizes the viewpoint location relative to a complete spatially indexed shard set to determine the visible shard set associated with the determined viewpoint location; and
a tile compositor to generate a two-dimensional image associated with the reference frame of the determined viewpoint location of the three-dimensional model, wherein:
the generated two-dimensional image is based on the visible shard set of the three-dimensional model, and
the three-dimensional model existed prior to the generation of the two-dimensional image.

Claim 2 (cancelled).

Claim 5 (currently amended):	A method comprising:
determining, by executing an instruction with a processor, a viewpoint location of a viewpoint corresponding to a viewing device, the viewpoint location being in a reference frame of a three-dimensional model;
determining, by executing an instruction with the processor, a visible shard set of the three-dimensional model based on the viewpoint location and utilizing the viewpoint location relative to a complete spatially indexed shard set; and
generating, by executing an instruction with the processor, a two-dimensional image associated with the reference frame of the determined viewpoint location of the three-dimensional model, wherein the generated two-dimensional image is based on the visible shard set of the three-dimensional model, and the three-dimensional model existed prior to the generation of the two-dimensional image.

Claim 6 (cancelled).

Claim 9 (currently amended):	A non-transitory computer readable storage medium comprising computer readable instructions, which, when executed by a processor, cause the processor to at least:
determine a viewpoint location of a viewpoint corresponding to a viewing device, the viewpoint location being in a reference frame of a three-dimensional model;
determine a visible shard set of the three-dimensional model based on the viewpoint location and utilizing the viewpoint location relative to a complete spatially indexed shard set; and
generate a two-dimensional image of the visible shard set associated with the reference frame of the determined viewpoint location of the three-dimensional model, wherein the three-dimensional model existed prior to the generation of the two-dimensional image.

Claim 10 (cancelled).

Reasons for Allowance
Claims 1, 3-5, 7-9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, and 9 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest an apparatus, method, or computer readable storage medium, further comprising: wherein the visible shard determiner utilizes the viewpoint location relative to a complete spatially indexed shard set, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 5 and 9).  It is noted that the closest prior art, Snyder et al. (US Pub. 2013/0300740), hereinafter Snyder, shows a viewpoint determiner to determine a viewpoint location of a viewpoint corresponding to a viewing device, the viewpoint location being in a reference frame of a three-dimensional model; a visible shard determiner to determine a visible shard set of the three-dimensional model based on the viewpoint location.  However, Snyder fails to disclose or suggest wherein the visible shard determiner utilizes the viewpoint location relative to a complete spatially indexed shard set to determine the visible shard set associated with the determined viewpoint location; and a tile compositor to generate a two-dimensional image associated with the reference frame of the determined viewpoint location of the three-dimensional model, wherein: the generated two-dimensional image is based on the visible shard set of the three-dimensional model, and the three-dimensional model existed prior to the generation of the two-dimensional image.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613